Name: COMMISSION REGULATION (EEC) No 2650/93 of 28 September 1993 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  agricultural policy;  regions of EU Member States;  trade;  tariff policy
 Date Published: nan

 No L 243/4 Official Journal of the European Communities 29 . 9. 93 COMMISSION REGULATION (EEC) No 2650/93 of 28 September 1993 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /93 of 15 Junie 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas Annex II to Commission Regulation (EEC) No 1724/92 of 30 June 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector (3), as last amended by Regulation (EEC) No 1730/93 (4), fixes the amounts of aid granted for the products included in the forecast supply balance and which come from the Community market ; Whereas the amounts of aid for supplying the Canary Islands with pigmeat products, as set out in the aforemen ­ tioned Annex, are determined on the basis of the criteria for fixing Community aid in the present market situation of the sector in question and, in particular, in the light of the price of such products on the European territory of the Community and on the world market ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by the chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1724/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13. (4 OJ No L 378, 23. 12. 1992, p. 23. (j OJ No L 179, 1 . 7. 1992, p. 90. (4) OJ No L 160, 1 . 7. 1993, p. 8 . 29. 9. 93 Official Journal of the , European Communities No L 243/5 ANNEX ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 11 10 000 25 0203 1211 100 25 0203 12 19 100 25 0203 19 11 100 25 0203 19 13 100 25 0203 19 15 100 17 0203 19 55 120 15 0203 19 55190 15 0203 19 55 311 10 0203 19 55 391 10 0203 21 10 000 25 0203 2211 100 25 0203 22 19 100 25 0203 29 11 100 25 0203 29 13 100 25 0203 29 15 100 17 0203 29 55 120 15 0203 29 55 190 15 0203 29 55 311 10 0203 29 55 391 10 1601 00 10 100 26 1601 00 91 100 44 1601 00 99 100 30 1602 20 90 100 24 1602 41 10 100 24 1602 41 10 210 40 1602 41 10 290 21 1602 4210 100 24 1602 4210 210 35 1602 42 10 290 21 1602 49 11 110 24 1602 49 11 190 40 1602 49 13 110 24 1602 49 13 190 35 1602 49 15 110 24 1602 49 15 190 35 1602 49 19 110 16 1602 49 19 190 29 1602 49 30 100 21 1602 49 50 100 13 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87 as amended.'